Exhibit 10.3
 
Alert: Management Services Agreement FINAL
 
Date:                      15
June                                           2011
 
(1)
Signature Industries Limited
 
(2)
Kannad SAS



 
Management Services Agreement

 
 
 

  [blakelapthorn.jpg]  
New Kings Court
Tollgate
Chandler's Ford
Eastleigh
SO53 3LG
Reference: ILT. 572192.1

 
 
 

--------------------------------------------------------------------------------

 
 
Contents

--------------------------------------------------------------------------------

 
1
Interpretation
1
2
Term of Engagement
1
3
Duties
1
4
Reporting
1
5
Substitution of an Individual
1
6
Fees and Success Fee
1
7
Business Expenses
1
8
Other Activities
1
9
Confidential Information
1
10
Data Protection
1
11
Liability
1
12
Insurance
1
13
Intellectual Property
1
14
Termination
1
15
Obligations upon Termination
1
16
Consultant Status
1
17
Notices
1
18
Entire Agreement
1
19
Variation and Waiver
1
20
Assignment and Sub-Contracting
1
21
Counterparts
1
22
Third Party Rights
1
23
Applicable Law and Jurisdiction
1
Schedule 1 Services
  1
Schedule 2 Retainer
  1
Schedule 3 Success Fee – calculation of profit arising from PELS Contract
  1
Schedule 4 Reporting Information
  1
Schedule 5 Calculation of Success Fee
  1

 
 
 

--------------------------------------------------------------------------------

 


This Agreement is dated                    15 June              2011
 
Between
 
(1)
Signature Industries Limited, a company incorporated and registered in England
and Wales (registered number 02800561) whose registered office is at Tom Cribb
Road Thamesmead London SE28 0BH (the Client).

 
(2)
Kannad SAS a company incorporated under the laws of France whose principal place
of business is at Z.I des 5 Chemins BP 23 56520 Guidel France (the Consultant).

 
Agreed Terms
 
1
Interpretation

 
1.1
In this Agreement (unless the context requires otherwise) the following words
shall have the following meanings:

 
BSA means the business sale agreement between (1) the Client (2) McMurdo Limited
and (3) Digital Angel Corporation in respect of the acquisition by McMurdo of
the Sarbe business and certain assets from the Client dated 31 May 2011 (as
later amended by an agreement amending the business sale agreement entered into
by the same parties on the same date as this Agreement);
 
Business means the residual business of Sarbe carried on by the Client as at the
date of this Agreement which is engaged in the manufacture and sale of personal
location beacons and complimentary search and rescue equipment including the
performance of the PELS Contract;
 
Business Day means a day (not being a Saturday or Sunday) when clearing banks
are open in the City of London for the transaction of general banking business;
 
Business Opportunities means any opportunities which the Consultant or the
Individual becomes aware of during the Engagement which relate to the Business
or which the Consultant or the Individual reasonably considers might be of
benefit to the Client or the Business;
 
Capacity means as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity;
 
Commencement Date means the date of this Agreement;
 
Confidential Information means all information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, affairs and finances of the Client for the time being
confidential (irrespective of whether it is expressly designated as
confidential) to the Client including, without limitation, any information
relating to the Client's operations, processes, plans intentions, product
information, price lists, pricing structures, know-how, design rights, trade
secrets, software market opportunities, customers and technical data and
know-how relating to the business of the Client or any of its business contacts
and all information derived from the above;
 
 
 

--------------------------------------------------------------------------------

 
 
Consultant's Solicitors means Blake Lapthorn of New Kings Court, Tollgate,
Chandler's Ford, Eastleigh, SO53 3LG (reference: ILT.572192.1);
 
Engagement means the engagement of the Consultant by the Client on the terms of
this Agreement;
 
Group means in respect of a company, that company, its holding company and all
companies and undertakings which now or in the future become subsidiaries or
subsidiary undertakings of the Seller or of any such holding company.  "Holding
company" and "subsidiary" shall have the meanings given in section 1159 of the
Companies Act 2006 and "subsidiary undertaking" and "parent undertaking" shall
have the meanings given in section 1162 of the Companies Act 2006;
 
Individuals means Jean Pierre Bardon, Frederic Picard and Johann Bielke or such
Substitute as may be appointed from time to time (and Individual shall mean
anyone of them) in accordance with clause 5;
 
Initial Period means the period of 9 calendar months commencing on the
Commencement Date;
 
Insurance Policies means commercial general liability insurance cover and any
other insurance cover as may be required in respect of the Services or under
this Agreement from time to time;
 
Insolvency Event means, in relation to a party if that party:
 
 
a)
has a receiver, manager or administrative receiver appointed over it or any of
its assets;

 
 
b)
suspends or threatens to suspend payment of its debts generally;

 
 
c)
is or becomes unable to pay its debts when they are due or is or becomes unable
to pay its debts or is presumed to be insolvent within the meaning of the
insolvency legislation applicable to that party;

 
 
d)
if the party enters into or resolves to enter into any arrangement, composition
or compromise with, or assignment for the benefit of, its creditors or any class
of them;

 
 
e)
suspends or ceases, or threatens to suspend or cease, to carry on all or a
substantial part of its business involved in the performance of this Agreement;

 
 
f)
has an administrator appointed or a resolution is passed or any steps are taken
to appoint, or to pass a resolution to a point, an administrator in respect of
it;

 
 
g)
has an application order made for its winding up or dissolution, or a resolution
is passed or any steps are taken to pass a resolution for its winding up or
dissolution, otherwise and for the purpose an amalgamation or reconstruction
that has the prior written consent of the party;

 
 
 

--------------------------------------------------------------------------------

 
 
 
h)
without limitation the operation of the events referred to above, the party
proposes or enters into some other form of insolvency or administration whether
formal or informal; or

 
 
i)
any event occurs or proceeding is taken in respect of that party in any
jurisdiction to which it is subject that has an effect equivalent or similar to
any of the events mentioned in paragraphs a) to h) above.

 
Intellectual Property Rights means all patents, rights to inventions, utility
models, copyright and related rights, trademarks, service marks, trade, business
and domain names, rights in trade dress or get up, rights and goodwill or to sue
for passing off, unfair competition rights, rights in designs, rights in
computer software, database right, topography rights, rights in Confidential
Information (including knowhow and trade secrets) and any other intellectual
property rights, in each case whether registered or unregistered and including
all applications for and renewals or extensions of such rights, and all similar
or equivalent rights or forms of detection in any part of the world and
Intellectual Property Right means any one of the Intellectual Property Rights;
 
PELS Contract means the contract made between (1) the Client and (2) the UK
Ministry of Defence dated 28 July 2008 (as later amended by an amendment
agreement dated 18 May 2010) for the supply and manufacture of the Personal
Emergency Location System;
 
Retainer means the sum of £300,000 in respect of the Services to be provided
under this Agreement and which shall be paid by the Client into the Retainer
Escrow Account on the date of this Agreement and which shall be then paid to the
Consultant in accordance with the provisions of Schedule 2;
 
Retainer Escrow Account means the client sterling deposit account operated by
the Consultant's Solicitors held with National Westminster Bank plc, sort code
56-00-64, account number 00103659, address 130 Commercial Road Portsmouth PO1
1ES;
 
Services means the services to be provided by the Consultant in a consultancy
capacity to the Client to facilitate the management and satisfaction of the PELS
Contract as more particularly described in Schedule 1 and to be provided in
accordance with clause 3;
 
Substitute means a substitute for an Individual appointed under the terms of
clause 5.1;
 
Success Fee means such sum, capped at £500,000, representing 50% of all cash
arising from the payments made to the Client by the UK Ministry of Defence under
the PELS Contract after deduction by the Client of certain liabilities including
but not limited to the items listed below and/or detailed in column one
(labelled “PELS”) in Schedule 3 calculated in respect of incomes or costs
incurred in cash by the Client after the Commencement Date:
 
 
a)
the employee bonus payable by the Client and as set out in clause 11 of the TSA;

 
 
b)
the cost of providing 10 year product warranty under the PELS Contract, to be
quantified and calculated in accordance with Schedule 5; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
c)
the cost of continued integrated logistic support under certain contracts that
relate to the PELS Contract between (1) the Client and (2) the UK Ministry of
Defence to be quantified and calculated in accordance with Schedule 5;

 
Termination Date means the date of termination of this Agreement howsoever
arising;
 
TSA means the transitional services agreement of even date made between (1) the
Client (2) McMurdo Limited and (3) Digital Angel Corporation relating to the
provision of certain services relating to the business sold by the Client to
McMurdo Limited pursuant to the terms of the BSA;
 
VAT means value added tax charged pursuant to the Value Added Tax Act 1994 and
any similar replacement or additional tax; and
 
Work Results means any item of work carried out and delivered pursuant to this
Agreement as part of or arising out of the Services such as any hardware,
software, data schemes or other technology or any design or recommendation for
the foregoing and any prepared materials such as graphic designs, photographs,
video sequences, musical compositions, text, page layouts, reports, spreadsheets
and similar documents and any updates, additions or modifications to the same.
 
1.2
In this Agreement (except where the context otherwise requires):

 
 
1.2.1
any reference to a clause, sub-clause or Schedule is to a clause or, sub-clause
of or schedule to this Agreement.  References to paragraphs are to paragraphs of
the Schedules;

 
 
1.2.2
headings are included for convenience only and do not affect the interpretation
of this Agreement;

 
 
1.2.3
use of the singular includes the plural and vice versa;

 
 
1.2.4
use of any gender includes the other genders; and

 
 
1.2.5
any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression is illustrative only and does not limit the sense of the
words preceding those terms.

 
1.3
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 
2
Term of Engagement

 
2.1
The Client shall engage the Consultant and the Consultant shall make available
to the Client the Individuals to provide the Services on the terms of this
Agreement.

 
2.2
The Engagement shall commence on the Commencement Date and subject to earlier
termination in accordance with the provisions of clause 14 of this Agreement
shall continue in force for the Initial Period following which it shall continue
until terminated by either party giving to the other not less than 2 months'
prior written notice, such notice not to expire before the end of the Initial
Period.

 
 
 

--------------------------------------------------------------------------------

 
 
3
Duties

 
3.1
During the Engagement the Consultant shall, and (where appropriate) shall
procure that the Individuals shall:

 
 
3.1.1
provide the Services with all reasonable care, skill, ability and expertise and
use its or his best endeavours to promote the interests of the Client;

 
 
3.1.2
provide the Services to the reasonable satisfaction of and in compliance with
the reasonable requirements of the Client;

 
 
3.1.3
promptly give to the Client all such information and reports as it may
reasonably require in connection with matters relating to the provision of the
Services or the business of the Client;

 
 
3.1.4
where necessary provide at the Consultant's own cost all such equipment and
training as is reasonable for the performance of the Services;

 
 
3.1.5
provide the Services at the Client's registered office or at any other location
as reasonably requested by the Client from time to time; and

 
 
3.1.6
where necessary attend meetings with the Client where the Consultant's or
Individuals' expertise is required. For the avoidance of doubt, the Consultant
and/or the Individuals shall be entitled to attend and assist in the CDR and
FCDR meetings convened by the Client with the UK Ministry of Defence from time
to time as required for the purposes of the PELS Contract.

 
3.2
The Consultant shall use its best endeavours to ensure that the Individuals are
available at all reasonable times to provide such assistance or information as
the Client may require.

 
3.3
Unless it or he has been specifically authorised to do so by the Client in
writing:

 
 
3.3.1
neither the Consultant nor the Individuals shall have any authority to incur any
expenditure in the name of or for the account of the Client; and

 
 
3.3.2
the Consultant shall not hold itself (and shall procure that each of the
Individuals shall not hold himself) out as having authority to bind the Client.

 
3.4
The Consultant shall, and shall procure that the Individuals shall, comply with
all reasonable standards of safety and comply with the Client's health and
safety, site and security procedures and the Client's IT security policies and
protocols when accessing or using the Client's IT systems (which the Consultant
or Individuals may only do with the consent of the Client) at the premises where
the Services are provided and report to the Client any unsafe working conditions
or practices.

 
3.5
The Consultant acknowledges that as part of the Services, the Individuals will
be working with the Client's employees and accordingly, the Consultant shall,
(and shall procure that the Individuals shall) comply with all UK employment
legislation (to the extent that the same is applicable to the supply of the
Services) and the Consultant shall immediately refer any issues arising in
relation to the Client's employees as soon as the same comes to its or the
Individuals' attention.

 
 
 

--------------------------------------------------------------------------------

 
 
3.6
The Consultant undertakes to the Client that during the Engagement it shall, and
shall procure that the Individuals shall, take all reasonable steps to offer (or
cause to be offered) to the Client any Business Opportunities as soon as
reasonably practicable after the same shall have come to its or his knowledge
and in any event before the same shall have been offered by the Consultant or
the Individuals (or caused by the Consultant or the Individuals to be offered
to) any other party including, for the avoidance of doubt, any member of the
Consultant's Group.

 
3.7
The Consultant may use another person, firm, company or organisation to perform
any administrative, clerical or secretarial functions which are reasonably
incidental to the provision of the Services provided that the Client will not be
liable to bear the cost of such functions and that the Client's prior written
approval to any such arrangements is obtained by the Consultant.

 
4
Reporting

 
4.1
The Client and the Consultant shall convene quarterly meetings to discuss the
Services and the Client shall permit the Individuals and/or other
representatives of the Consultant's Group (as the Consultant may reasonably
direct from time to time), to attend such meetings.

 
4.2
The agenda for the quarterly meetings shall contain the key issues set out in
Schedule 4 and the Client shall prepare and table at the quarterly meeting the
information set out in Schedule 4 for review provided always that the Client is
not obliged to produce, for such meetings, data which is not part of its
accounting and IT systems.  The Consultant shall prepare (or cause to be
prepared) such information as may be required by the Client in respect of the
Services for the purposes of the quarterly meetings or to enable the Client to
prepare the information set out in Schedule 4.

 
4.3
The parties will use all reasonable endeavours to consult and agree any changes
to this Agreement and/or the Services provided and any agreed changes will only
take effect once signed by or on behalf of each of the parties.

 
5
Substitution of an Individual

 
5.1
If any Individual is unable to provide the Services due to illness or injury the
Consultant shall advise the Client of that fact as soon as reasonably
practicable and shall provide such evidence of the Individuals' illness or
injury as the Client may reasonably require.

 
5.2
The Consultant may with the prior written approval of the Client appoint a
suitably qualified and skilled Substitute to perform the Services instead of the
Individuals, provided that the Substitute shall be required to enter into direct
undertakings with the Client, including with regard to confidentiality.

 
5.3
For the avoidance of doubt, no additional fees shall be payable by the Client in
respect of the appointment of a Substitute by the Consultant under clause 5.2.

 
 
 

--------------------------------------------------------------------------------

 
 
6
Fees and Success Fee

 
6.1
In consideration of the provision of the Services, the Client shall pay to the
Consultant the Success Fee as soon as reasonably practicable following
completion of the production phase of the PELS Contract and receipt of payment
due under the PELS Contract from the UK Ministry of Defence.

 
6.2
During the Engagement, the Client shall pay the Retainer to the Consultant in
accordance with the provisions of Schedule 2.

 
6.3
The Client hereby agrees that it shall:

 
 
6.3.1
retain 50% of any revenue (the Revenue Reserve) in its bank account provided
always that the Revenue Reserve shall not be required to exceed £500,000; and

 
 
6.3.2
not declare any dividend, make any distribution or take such similar action
which would have the effect of reducing the Revenue Reserve except as may be
required by law

 
until the payment of the Success Fee under this Agreement has been satisfied.
 
6.4
For the purposes of clause 6.3 "revenue" shall mean the net revenue of the
Seller arising as a result of payments by the UK Ministry of Defence under the
PELS Contract after deduction by the Seller of the actual costs incurred up to
and including the date of the relevant payment by the UK Ministry of Defence
computed as per  the definition of Success Fee.

 
7
Business Expenses

 
For the avoidance of doubt, the Consultant shall (at its sole cost) be
responsible for all expenses (including, for the avoidance of doubt, all
personal living and travel expenses) properly and necessarily incurred by the
Consultant or the Individuals in the course of the Engagement but excluding any
business expenses incurred in the ordinary course of the Consultant and/or the
Individuals providing the Services to the Client in relation to the PELS
Contract and the Parties agree that such expenses shall be covered by the
monthly payments out of the Retainer made to the Consultant pursuant to the
provisions of Schedule 2.
 
8
Other Activities

 
8.1
Nothing in this Agreement shall prevent the Consultant or the Individuals from
being engaged, concerned or having any financial interest in any Capacity in any
other business, trade, profession or occupation during the Engagement provided
that:

 
 
8.1.1
such activity does not cause a breach of any of the Consultant's obligations
under this Agreement; and

 
 
8.1.2
the Consultant shall not, and shall procure that the Individuals shall not,
engage in any such activity if it relates to a business which is similar to or
in any way competitive with the business of the Client without the prior written
consent of the Client.

 
 
 

--------------------------------------------------------------------------------

 
 
9
Confidential Information

 
9.1
The Consultant acknowledges that in the course of the Engagement it and the
Individuals will have access to Confidential Information. The Consultant has
therefore agreed to accept the restrictions in this clause 9.

 
9.2
The Consultant shall not, and shall procure that the Individuals shall not
(except in the proper course of its or his duties) either during the Engagement
or at any time after the Termination Date, use or disclose to any firm, person
or company including the Consultant’s Group (and shall use its best endeavours
and procure that the Individuals shall use his best endeavours to prevent the
publication or disclosure of) any Confidential Information. This restriction
does not apply to:

 
 
9.2.1
any use or disclosure authorised by the Client or required by law; or

 
 
9.2.2
any information which is already in, or comes into, the public domain otherwise
than through the Consultant's or the Individuals' unauthorised disclosure; or

 
 
9.2.3
any information which was known to the Consultant or to the Individuals before
the date of this Agreement and in relation to which the Consultant or the
Individuals were under no obligation of confidence.

 
9.3
The Consultant and the Individuals will not use any Confidential Information
except for the purposes of performing the Services.

 
9.4
If the Individuals is performing the Services on the Client's premises, the
Consultant will not and will procure that the Individuals will not copy or
remove from the Client's premises any material containing any Confidential
Information without the Client's express written permission. In other
circumstances the Consultant and/or the Individuals may only copy and remove
and/or export such material as is strictly necessary to enable the Consultant or
the Individuals to provide the Services from a remote location.

 
9.5
The Consultant shall not advertise or publicly announce that it is providing the
Services to the Client without the prior consent of the Client, such consent not
to be unreasonably withheld or delayed.

 
10
Data Protection

 
10.1
The Consultant shall procure that each of the Individuals consent to the Client
holding and processing data relating to him for legal, personnel, administrative
and management purposes and in particular to the processing of any "sensitive
personal data" (as defined in the Data Protection Act 1998) relating to that
Individual including, as appropriate:

 
 
10.1.1
information about the Individuals' physical or mental health or condition in
order to monitor sick leave and take decisions as to the Individuals' fitness
for work; or

 
 
10.1.2
the Individuals' racial or ethnic origin or religious or similar beliefs in
order to monitor compliance with equal opportunities legislation; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
10.1.3
information relating to any criminal proceedings in which the Individuals has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.

 
10.2
The Consultant consents (and shall procure that the Individuals consent) to the
Client making such information available to those who provide products or
services to the Client (such as advisers), regulatory authorities, governmental
or quasi governmental organisations and potential purchasers of the Client or
any part of its business insofar as such disclosure is required for the purposes
of the Services.

 
10.3
The Consultant consents (and shall procure that the Individuals consent) to the
transfer and/or storage of such information to the Client's business contacts
outside the European Economic Area for the Client's reasonable business
purposes.

 
11
Liability

 
11.1
Notwithstanding the provision of the Services by the Consultant in accordance
with this Agreement, the Client shall remain responsible for any loss, liability
or costs incurred by the Client in connection with the PELS Contract and nothing
in this Agreement shall transfer such loss, liability or costs or create any
liability to the Consultant in connection with the PELS Contract.

 
11.2
Subject to clause 11.3, the Consultant's total aggregate liability to the Client
arising under or in connection with this Agreement, whether arising in contract
tort (including negligence) or restitution or for breach of statutory duty or
misrepresentation, or otherwise shall be limited to the Price (as defined in
clause 1.1 of the Business Sale and Purchase Agreement) less £300,0001.

 
11.3
Nothing in this clause 11 shall operate to limit or exclude the liability of
either party to the other for the following:

 
 
11.3.1
death or personal injury resulting from that party’s negligence;

 
 
11.3.2
any damage or liability incurred as a result of the party’s fraud or fraudulent
misrepresentation;

 
 
11.3.3
any liability incurred as a result of the breach of the obligations implied by
section 12 of the Sale of Goods Act 1979 or section 2 of the Supply of Goods &
Services Act 1982; and

 
 
11.3.4
any other acts or omissions for which a governing law prohibits the exclusion or
limitation of liability.

 
11.4
Without prejudice to clause 11.2, the Consultant shall be liable for and shall
indemnify the Client against any liability, loss, costs, expenses, claims or
proceedings whatsoever arising and any statute or common law in respect of:

 
 
11.4.1
any loss or damage to property (whether real or personal); or

 
 

--------------------------------------------------------------------------------

1 Consistent with new drafting in TSA and BPA
 
 

--------------------------------------------------------------------------------

 
 
 
11.4.2
any injury to any person, including injury resulting in death.

 
in consequence of or in any way arising out of the provision of the Services or
the use of the Client’s premises by the Consultant or the Individuals except
insofar as such loss, damage or injury shall have been caused by negligence on
the part of the Client or its employees or agents.
 
12
Insurance

 
12.1
The Consultant shall ensure that the Insurance Policies are taken out and
maintained with reputable insurers and that the level of cover and other terms
of insurance are acceptable to and agreed by the parties.

 
12.2
The parties shall comply (and in the case of the Consultant, the Consultant
shall procure that the Individuals comply) with all terms and conditions of the
Insurance Policies at all times.

 
13
Intellectual Property

 
13.1
Any Intellectual Property Rights made or discovered by the Consultant or the
Individuals during the Engagement capable of being used by the Client will be
disclosed by the Consultant to the Client and where the Intellectual Property
Rights was produced in the course of providing any Services for the Client, such
Intellectual Property Rights will belong to and be the absolute property of the
Client or such other person as may be nominated by the Client for that purpose.

 
13.2
The Consultant undertakes to keep confidential all details relating to any
Intellectual Property Rights made or discovered pursuant to clause 13.1 above.

 
13.3
The Consultant will, and will ensure that the Individuals will, if and when
required by the Client (whether during the Engagement or after the Termination
Date) apply or join to apply to register any of the Intellectual Property Rights
developed pursuant to this clause 13.

 
13.4
The Consultant will and will ensure that the Individuals will, excuse and
deliver any documents required of them to recognise and give effect of the
rights of the Client in the Intellectual Property Rights developed pursuant to
this clause.

 
14
Termination

 
14.1
This Agreement may be terminated by either party if the other party fails to
remedy any breach of a material term of this Agreement which is not remedied
within 20 Business Days of receipt by the breaching party of a notice detailing
the breach and requiring its remedy from the non-breaching party.

 
14.2
Notwithstanding the provisions of clauses 2.2 and 14.1, this Agreement may also
be terminated with immediate effect on written notice:

 
 
14.2.1
by either party upon termination of the PELS Contract for whatever reason by the
UK Ministry of Defence; or

 
 
14.2.2
by the Client if the Consultant and/or the Individuals commits an act or
omission of dishonesty, incompetence or negligence or is convicted of an
indictable offence; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
14.2.3
by either party if an Insolvency Event occurs in respect of the other party.

 
14.3
On termination of this Agreement the Client will pay to the Consultant:-

 
 
14.3.1
the relevant proportion of the Success Fee up to the date of termination in
relation to Services performed by the Consultant to the Client's satisfaction;
and

 
 
14.3.2
the balance of the Retainer standing in the Escrow Account in accordance with
Schedule 2.

 
14.4
The rights of the Client under this clause 14 are without prejudice to any other
rights that it might have at law to terminate the Engagement or to accept any
breach of this Agreement by the Consultant as having brought the Agreement to an
end. Any delay by the Client in exercising its rights to terminate shall not
constitute a waiver thereof.

 
15
Obligations upon Termination

 
15.1
On the Termination Date the Consultant shall, and shall procure that the
Individuals (and any Substitute) shall:

 
 
15.1.1
immediately deliver to the Client all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of the Client or its business contacts, any
keys, and any other property of the Client, which is in its or his possession or
under its or his control;

 
 
15.1.2
irretrievably delete any information relating to the business of the Client
stored on any magnetic or optical disk or memory and all matter derived from
such sources which is in its or his possession or under its or his control
outside the premises of the Client; and

 
 
15.1.3
if required by the Client provide a signed statement that it or he has complied
fully with its or his obligations under this clause 15.1.

 
16
Consultant Status

 
16.1
The relationship of the Consultant (and the Individuals) to the Client will be
that of independent contractor and nothing in this Agreement shall render it
(nor the Individuals) an employee, worker, agent or partner of the Client and
the Consultant shall not hold itself out as such and shall procure that the
Individuals shall not hold himself out as such.

 
16.2
This Agreement constitutes a contract for the provision of services and not a
contract of employment and accordingly:

 
 
16.2.1
the Consultant shall be fully responsible for and shall indemnify the Client for
and in respect of any income tax, national insurance and social security
contributions and any other liability, deduction, contribution, assessment or
claim arising from or made in connection with the performance of the Services,
where such recovery is not prohibited by law.  The Consultant shall further
indemnify the Client against all reasonable costs, expenses and any penalty,
fine or interest incurred or payable by the Client in connection with or in
consequence of any such liability, deduction, contribution, assessment or claim;

 
 
 

--------------------------------------------------------------------------------

 
 
 
16.2.2
this Agreement is not an exclusive arrangement and (subject to Clause 8) nothing
in this Agreement shall prevent the Consultant or the Individuals from engaging
in any consultancy or other services for any third party;

 
 
16.2.3
the Consultant acknowledges that it and the Individuals should make its and his
own sickness, disability, insurance and pension arrangements, that it and the
Individuals are responsible for any and all related payments and that the fee
covers these payments and any entitlement to holiday pay;

 
 
16.2.4
the Client is not obliged to provide the Consultant or the Individuals with work
nor is the Consultant or the Individuals obliged to perform services for the
Client beyond the termination or expiry of this Agreement;

 
 
16.2.5
the Consultant shall comply with all legal and fiscal obligations of the UK in
which the Services are performed including any requirement to register
residency.

 
17
Notices

 
17.1
Any notice given under this Agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by recorded delivery or special delivery post to the relevant
party at its registered office for the time being or by sending it by fax to the
fax number notified by the relevant party to the other party. Any such notice
shall be deemed to have been received:

 
 
17.1.1
if delivered personally, at the time of delivery;

 
 
17.1.2
in the case of recorded delivery or special delivery post, 48 hours from the
date of posting;

 
 
17.1.3
in the case of fax, at the time of transmission.

 
17.2
In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as recorded delivery or special delivery post or that the notice was transmitted
by fax to the fax number of the relevant party).

 
17.3
Any notice required to be given under the terms of this Agreement shall not be
validly served if sent by email.

 
18
Entire Agreement

 
18.1
This Agreement:

 
 
18.1.1
constitutes the entire agreement and understanding between the parties with
respect to the subject matter of this Agreement; and

 
 
18.1.2
(in relation to such subject matter) supersede all prior discussions,
understandings and agreements between the parties and their agents (or any of
them) and all prior representations and expressions of opinion by any party (or
its agent) to any other party (or its agent).

 
 
 

--------------------------------------------------------------------------------

 
 
18.2
Each of the parties acknowledges that it is not relying on any statements,
warranties or representations given or made by either of them in relation to the
subject matter hereof, save those expressly set out in this Agreement, and that
it shall have no rights or remedies with respect to such subject matter
otherwise than under this Agreement (and the documents executed at the same time
as it or referred to in it) save to the extent that they arise out of the fraud
or fraudulent misrepresentation of any party.

 
19
Variation and Waiver

 
19.1
No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

 
19.2
No failure or delay by a party to exercise any right or remedy provided under
this Agreement or by law shall constitute a waiver of that or any other right or
remedy, nor shall it preclude or restrict the further exercise of that or any
other right or remedy.  No single or partial exercise of such right or remedy
shall preclude or restrict the further exercise of that or any other right or
remedy.

 
20
Assignment and Sub-Contracting

 
20.1
Neither party may assign, transfer or sub-contract any of its rights or benefits
under this Agreement without the prior written consent of the other party,
except that either party may assign, transfer or sub-contract its rights under
this Agreement to another member of its Group with prior written notice to the
other Party.

 
21
Counterparts

 
21.1
This Agreement may be executed in any number of counterparts, each of which,
when executed shall be an original, and all the counterparts together shall
constitute one and the same instrument.

 
22
Third Party Rights

 
22.1
The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement and no person other than the Consultant and the Client shall have any
rights under it. The terms of this Agreement or any of them may be varied,
amended or modified or this Agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this Agreement may be rescinded
(in each case), without the consent of any third party.

 
23
Applicable Law and Jurisdiction

 
23.1
English law governs this Agreement.  Each party irrevocably agrees to submit to
the exclusive jurisdiction of the English courts over any claim or matter
arising out of or in connection with this Agreement.

 
In witness whereof this Agreement has been executed as a deed and takes effect
on the date stated at the beginning of it.
 
 
 

--------------------------------------------------------------------------------

 

 
Signed as a Deed by JEAN PIERRE BARDON a director, on behalf of Kannad SAS in
the presence of:
[bracket.jpg]
JEAN PIERRE BARDON
Witness’s signature
   
Name (in block capitals)
   
Address
               
Occupation
   





 
Signed as a Deed by MIKE COOK a director, on behalf of Signature Industries
Limited in the presence of:
[bracket.jpg]
MIKE COOK
Witness’s signature
   
Name (in block capitals)
   
Address
               
Occupation
   





 